Citation Nr: 1208940	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO. 08-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1958 to August 1978. He died in 2006. The appellant is seeking to be recognized as the Veteran's surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In July 2009, the appellant presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

This case was previously before the Board in September 2009, when it denied the appellant recognition as the Veteran's surviving spouse for purposes of entitlement to VA death benefits. The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).





In a June 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the appeal. 

In December 2011, the appellant submitted additional argument with a waiver of RO consideration. The case has now returned to the Board and is ready for further consideration. 

The appeal is REMANDED to the Philadelphia RO. VA will notify the appellant if further action is required.


REMAND

This case is remanded for the RO to readjudicate the issue on appeal, taking into consideration Pennsylvania case law in determining whether the appellant entered into a valid common law marriage with the Veteran. 

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse", child or parent because of a service-connected death occurring after December 31, 1956. 38 U.S.C.A. § 101(14) (West 2002 and Supp. 2011); 38 C.F.R. § 3.5(a)(1) (2011). Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations. See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.23, 3.3 (2011). Finally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law. 38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2011); 38 C.F.R. § 3.1000(a), (d) (2011).

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2011). 

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2009). VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse. 38 C.F.R. § 3.53(a) (2011). 

For purposes of establishing proof of a common law marriage, the supporting evidence should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived. 38 C.F.R. § 3.205(a)(6) (2011).

In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a)(6) together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid. 38 C.F.R. § 3.206(b) (2011) (emphasis added).

In determining whether a marriage is valid, the law of the place where the parties resided will be applied. 38 C.F.R. § 3.1(j). The State of Pennsylvania recognizes common law marriages only if it was established prior to January 1, 2005. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 5, Section C, Topic 14, Block a (October 11, 2010). 

Common law marriages in Pennsylvania were considered created only when there was clear and convincing evidence of the parties exchanging "verba de praesenti," meaning an exchange of words in the present tense spoken with the specific purpose that the legal relationship of husband and wife would be created. See Staudenmayer v. Staudenmayer, 714 A.2d 1016, 1020 (Pa. 1998); Commonwealth v. Gorby, 527 Pa. 98, 588 A.2d 902 (1991). The common law marriage contract does not require any specific form of words, and all that is essential is proof of an agreement to enter into the legal relationship of marriage at the present time. Staudenmayer, 714 A.2d at 1020. 

However, where there is an absence of testimony regarding the exchange of verba in praesenti, a rebuttable presumption of marriage is raised for "the party claiming a common law marriage who proves: (1) constant cohabitation; and, (2) a reputation of marriage 'which is not partial or divided, but is broad and general." Staudenmayer, 714 A.2d at 1021.
  
The Veteran and the appellant were married in March 1963. They divorced in January 1989. However, despite the formal divorce decree, the appellant asserts that she and the Veteran began a common law marriage in 1989 that continued until the Veteran's death in 2006. She stated that despite living in separate residences after the 1989 divorce, they still considered themselves husband and wife for over 42 years. She maintains that she should be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits. 

In the earlier September 2009 decision, the Board concluded that the appellant did not demonstrate the existence of a valid common law marriage under Pennsylvania case law from 1989 to 2006. See 38 C.F.R. § 3.1(j) (in determining whether a marriage is valid, the law of the place where the parties resided will be applied). Also, the Board determined that the additional VA requirement of "continuous cohabitation" was not met. See 38 C.F.R. §§ 3.50, 3.53 (requiring "continuous cohabitation" from the date of marriage to the date of Veteran's death in order to qualify as a "surviving spouse" for VA benefit purposes). 

The Court in its June 2011 Memorandum Decision vacated and remanded the Board's decision. The Court found that in August 2007, the RO failed to consider Pennsylvania law pertaining to common law marriage. The Court indicated that the Board had violated the provisions of the then current 38 C.F.R. § 20.903(b), by considering Pennsylvania case law on common law marriage that the RO had not considered. 

Under the older version of 38 C.F.R. § 20.903(b) (2009), the Board was required to notify the appellant of its intent to consider a law not considered by the RO, where consideration "could result in denial of the appeal." The Board had a duty to notify the appellant of its intention to invoke Pennsylvania law pertaining to common law marriage before denying her claim, giving her 60 days to produce countervailing evidence and argument. The Board failed to do so. 
The Court also noted the RO failed to correctly cite to VA regulations. Finally, the Court stated the Board was in error when it held that "constant cohabitation" is always a requirement to demonstrate common law marriage in Pennsylvania. 

Based on the Court's instructions, the case is remanded for the RO to consider Pennsylvania case law when readjudicating whether the appellant entered into a valid common law marriage with the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. The RO must consider all of the evidence of record and readjudicate the issue of whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits. The RO may conduct any investigation and attempt to obtain accounts of neighbors, friends, family members, co-workers, tradespeople or other community members who would have been aware of the appellant's and the Veteran's relationship or others to respond to the inquires below. In making this determination, the RO must answer the following:

(a) Under Pennsylvania case law, for purposes of establishing a common law marriage, is there clear and convincing evidence of the parties exchanging "verba de praesenti," meaning an exchange of words in the present tense spoken with the specific purpose that the legal relationship of husband and wife would be created? See Staudenmayer v. Staudenmayer, 714 A.2d 1016, 1020 (Pa. 1998); Commonwealth v. Gorby, 527 Pa. 98, 588 A.2d 902 (1991).

(b) Under Pennsylvania case law, for purposes of establishing a common law marriage, if there is an absence of testimony regarding the exchange of verba de praesenti, has the appellant demonstrated (1) constant cohabitation; and, (2) a reputation of marriage 'which is not partial or divided, but is broad and general," for purposes of triggering a rebuttable presumption in favor of common law marriage? Staudenmayer, 714 A.2d at 1021.

2. If the benefit sought is not granted, the RO must issue a Supplemental Statement of the Case and allow the appellant and her attorney an opportunity to respond.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



